80 N.Y.2d 912 (1992)
In the Matter of Alan Clark, Appellant,
v.
Canandaigua City School District, Respondent.
Court of Appeals of the State of New York.
Decided September 15, 1992.
Robert W. Zimmerman for appellant.
James A. Spitz, Jr., for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (179 AD2d 1006).